Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/814,926 (filed on 03/07/2019) under 35 U.S.C. 119(e) is acknowledged.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-15 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a sealed tensioner having the particular collective structure recited within independent claim 1. More specifically, a sealed tensioner comprising an outer body with a first bore, a cartridge body positioned in the said first bore and having a second bore, a piston positioned in said second bore, a check valve situated between a low pressure reservoir and a high pressure chamber, and at least one baffle wall located in said low pressure revoir for blocking an air pocket in the low pressure reservoir form entering the high pressure chamber; wherein, the at least one baffle wall is formed from the cartridge body. As detailed in the previous office action (dated 10/06/2021), Nakakubo et al. (U.S. Patent 5,709,625A) and Takano et al. (European Patent Application EP2514996A1), both disclose a sealed tensioner including at least one baffle wall provided in a low pressure reservoir so as to prevent an air pocket residing within that low pressure reservoir from entering a high pressure chamber. Nevertheless, the at least one baffle wall in Nakakubo’s sealed tensioner formed/ attached to the piston as oppose to being formed on the cartridge body. In fact, providing the sealed tensioner taught by Nakakubo et al. with at least one baffle wall that is formed on and that extend from the cartridge body will effectively block the fluid passage provide between the outer body and the cartridge body (thereby, preventing fluid in the low pressure reservoir from flowing in to the high pressure chamber); which will interfere with the proper functionality of said sealed tensioner. Furthermore, Takano et al. makes no mention of the at least one baffle wall in the sealed tensioner being formed from the cartridge body. Instead, the at least one baffle wall and the cartridge body in Takano’s sealed tensioner appears to be two separate components that are formed independently from one another but connected together during the assembly process of said sealed tensioner. However, applicant’s specification clearly describe the at least one baffle wall in the claimed invention being integrally formed with the cartridge body. Although, other examples in the prior art, such as Takano et al. (International Patent Application Publication WO2012/081511A1) does suggest multiple different methods to connect/ mounting at least one baffle wall (which is an independent/ separate component from the cartridge body) provided in a low pressure reservoir of a sealed tensioner to a cartridge body of said sealed tensioner, none of the cited prior art, disclose or render obvious at least one baffle wall being formed from the cartridge body. Therefore, claim 1 limitations appears to include 
In addition, for the reason set forth in the previous office action (dated 10/06/2021), the pertinent prior art identified and cited by the examiner, either individually or in combination, further fail to teach or suggest, a sealed tensioner having the precise structural configuration described within independent claims 9 and 14.
Accordingly, the sealed tensioners claimed by the applicant within corresponding claims 1-15, are determined to be allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654